DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. The closest prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of modifying operational behavior of smart meters. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
U.S. Publication 20120173252 A1, which discloses a subscriber-driven system for managing events in an electrical grid.
U.S. Publication 20090198384 A1, which discloses an electronic smart meter enabling demand response.

U.S. Patent No. 8,560,134 B1, which discloses electric load recognition from centrally monitored power signal and its application to home energy management.
U.S. Publication 20120026898 A1, which disclose formatting messages from sensor nodes in a sensor network.
U.S. Publication No. 20110061014 A1, which discloses a communications architecture for managing consumption endpoints.
U.S. Patent No. 10,320,576, B1, which discloses an energy management system.
U.S. Publication No. 20170019809 A1, which discloses communication control for a metering device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446